COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Bumgardner and
            Senior Judge Hodges


MARTHA BLOWE-MELTON
                                              MEMORANDUM OPINION*
v.   Record No. 1579-01-1                          PER CURIAM
                                                OCTOBER 23, 2001
CITY OF PORTSMOUTH AND
 CITY OF PORTSMOUTH/COMPMANAGMENT, INC.


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Martha Blowe-Melton, pro se, on brief).

             No brief for appellees.


     Martha Blowe-Melton (claimant) contends that the Workers'

Compensation Commission erred in finding that (1) it was barred

by the applicable statute of limitations contained in Code

§ 65.2-708 from considering claimant's request filed on March

19, 2001 for a "change in condition review"; and (2) claimant

was barred from seeking review of the commission's February 9,

1996 opinion in that the time for filing an appeal with this

Court had expired. 1     Upon reviewing the record and claimant's


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       In her brief, claimant's arguments appear to pertain to
the merits of her original claim for injuries related to her
August 16, 1994 accident. We will not address these arguments,
but rather, will address the rulings of the commission rendered
in its June 8, 2001 opinion, from which claimant appealed to
this Court.
brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       See

Rule 5A:27.

        On August 16, 1994, claimant sustained a compensable injury

by accident.    On November 17, 1994, claimant filed a Claim for

Benefits seeking wage loss benefits and medical benefits as a

result of cuts and shoulder and lower back injuries she received

in the accident.    The deputy commissioner held a hearing on June

28, 1995 on claimant's claim.    On August 28, 1995, the deputy

commissioner issued an opinion awarding claimant medical

expenses for treatment of her cuts, but denying her compensation

for a shoulder or back injury.    In a February 9, 1996 opinion,

the full commission affirmed the deputy commissioner's decision.

        On May 7, 1996, this Court entered an order dismissing

claimant's appeal of the commission's February 9, 1996 opinion

because claimant failed to timely file a notice of appeal with

the clerk of the commission.

        On March 6, 2001, claimant filed a claim for benefits

alleging neck, shoulder and lower back injuries, as well as

headaches, resulting from the August 16, 1994 injury by

accident.    The commission informed claimant that she had

exhausted all of her remedies with the commission in regard to

additional injuries stemming from the 1994 accident or any wage

loss.


                                 - 2 -
     On March 19, 2001, claimant filed a letter with the

commission in which she requested a "change in condition

review."   Claimant again sought benefits for neck, shoulder and

lower back injuries, as well as headaches, related to the August

16, 1994 injury by accident.   Claimant contended that she was

not requesting compensation for additional injuries as a result

of the August 16, 1994 accident, but that she was asking for a

review of the claim that was denied.

     In dismissing claimant's March 19, 2001 claim, the

commission found as follows:

           [W]e reiterate the consistent statements
           previously made to the claimant that she has
           exhausted her remedies with the Virginia
           Workers' Compensation Commission. She
           cannot file a change in condition claim
           because such a claim is barred by the
           statute of limitations. She cannot seek a
           review of the Full Commission Opinion
           because the time for petitioning the Court
           of Appeals expired 30 days subsequent to the
           Full Commission's issuance of its Opinion on
           February 9, 1996.

     Code § 65.2-708(A) with respect to the review of an award

on a change in condition provides that "[n]o such review shall

be made after twenty-four months from the last day for which

compensation was paid, pursuant to an award under this title,"

with certain exceptions not applicable to this case.   Code

§ 65.2-708(B) provides that "where no compensation has been

paid, the Commission may make an award under § 65.2-503



                               - 3 -
[applicable to permanent total and permanent partial disability]

within thirty-six months from the date of the accident."

        Claimant's March 19, 200l letter, if considered a

change-in-condition application, was filed more than thirty-six

months after the August 16, 1994 accident.    Therefore, the

commission did not err in concluding that "in applying both the

definition of change in condition in Va. Code Ann. § 65.2-101

and the statute of limitations found in Va. Code Ann.

§ 65.2-708, we find that the claimant is not entitled to file a

claim on the grounds of a change in condition."

        Furthermore, pursuant to Code § 65.2-706 any appeal from a

full commission opinion to this Court must be made within thirty

days.    Claimant did not successfully complete the appellate

process with respect to the full commission's February 9, 1996

opinion.    Her appeal was dismissed by this Court on May 7, 1996.

Thus, the commission did not err in finding that "the 1996

Opinion of the Full Commission remains in effect and can no

longer be reviewed."

        For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                                 - 4 -